Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Belle Meade, A Rehabilitation Guest Care Facility
(CCN: 04-5170),
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-11
Decision No. CR2382

Date: June 10, 2011

DECISION

I grant the motion of the Centers for Medicare and Medicaid Services (CMS) for
summary judgment against Petitioner, Belle Meade, A Rehabilitation Guest Care Facility.
I sustain two per-instance civil money penalties against Petitioner, each in the amount of
$4,500, as well as CMS’s determination that Petitioner lose authority to conduct nurse
aide training.

I. Background

Petitioner is a skilled nursing facility that does business in the State of Arkansas. It
participates in the Medicare program. Petitioner’s participation in Medicare is governed
by sections 1819 and 1866 of the Social Security Act (Act), as well as by implementing
regulations at 42 C.F.R. Parts 483 and 488. Petitioner’s hearing rights are governed by
regulations at 42 C.F.R. Part 498.

On July 24, 2010, Petitioner was surveyed for compliance with Medicare participation
requirements, and the surveyors found that Petitioner was not complying substantially
with several requirements. CMS concurred with the surveyors’ findings and determined
to impose the civil money penalties that I discuss in the opening paragraph of this
decision, based on Petitioner’s alleged noncompliance with two of these requirements.
The requirements, which I discuss in more detail below, are at 42 C.F.R. §§ 483.13(c)(2)-
(4) and 483.13(c). Petitioner requested a hearing to challenge CMS’s determination, and
the case was assigned to me for a hearing and a decision.

Both parties filed pre-hearing exchanges that included their proposed exhibits (Ex.).
CMS designated its proposed exhibits as CMS Ex. 1 —- CMS Ex. 10. Petitioner
designated its proposed exhibits as P. Ex. 1 — P. Ex. 25. CMS then moved for summary
judgment, and Petitioner opposed the motion. I receive the parties’ exhibits into the
record of this case.

IL. Issues, Findings of Fact, and Conclusions of Law
A. Issues
The issues in this case are whether:

1. Petitioner failed to comply substantially with the requirements of 42
C.F.R. §§ 483.13(c)(2)-(4) and 483.13(c); and

2. CMS’s remedy determinations are supported by the undisputed facts
and the law.

B. Findings of Fact and Conclusions of Law
I make the following findings of fact and conclusions of law (Findings).

1. Petitioner failed to comply substantially with the requirements of 42
CF.R. §§ 483.13(c)(2)-(4) and 483.13(c).

In moving for summary judgment, CMS contends that it should prevail as a matter of law
based on undisputed material facts. In discussing the facts of this case, I rely only on
facts that are undisputed.

a. The undisputed material facts establish that Petitioner failed
to comply substantially with the requirements of 42 C.F.R.
§ 483.13(c)(2)-(4).

In relevant part, the applicable regulation requires that a skilled nursing facility: ensure
that all allegations of resident mistreatment, neglect, or abuse be reported immediately to
the facility’s administration; and protect its residents from possible further abuse while
pending allegations of abuse are investigated and resolved. CMS alleges that Petitioner
failed to comply with the regulation’s requirements in providing care to a single resident
who is identified as Resident # 19. It contends that Petitioner’s staff failed to report
immediately to Petitioner’s administrator the resident’s allegations that she had been
abused and mistreated by a member, or members, of the staff and failed to protect
residents against possible additional abuse or mistreatment while the allegations remained
unresolved.

The undisputed material facts support the allegations. The facts establish that Resident #
19 voiced complaints that she had been abused physically and/or mistreated by
Petitioner’s staff but that staff failed to report those complaints immediately to
Petitioner’s administrator. And, they establish that Petitioner implemented no measures
to protect residents while Resident # 19’s complaints remained unresolved.

It is undisputed that, shortly after 1:30 on the morning of June 17, 2010, Resident # 19
told a licensed practical nurse employed by Petitioner that another member of Petitioner’s
staff had mistreated her and hurt her arm. CMS Ex. 5 at 11. The allegation of abuse or
mistreatment appears to relate to an incident that had occurred just prior to the resident’s
complaint, during which a member of Petitioner’s staff directed the resident away from a
restroom that was reserved for staff members. /d. at 13. It is undisputed also that the
staff member who received the complaint from Resident # 19 failed to report the
resident’s allegations immediately to Petitioner’s administrator. Petitioner’s Response to
CMS’s Motion for Summary Judgment (Response) at 3 § 4.

The undisputed facts establish also that the staff member — a certified nursing assistant
(CNA) — who was the target of Resident # 19’s allegations was approached by another
staff member shortly after the alleged incident and asked whether someone had been
“mean” to Resident # 19. CMS Ex. 5 at 13. The CNA then went to Resident # 19’s room
to apologize to the resident. Jd. It is undisputed that the CNA failed to report
immediately to Petitioner’s administrator the allegation that she or someone else had been
“mean” to Resident #19. Response at 3 { 6.

At about 6:15 on the morning of June 17, 2010, the licensed practical nurse who had
originally heard the allegation of abuse or mistreatment advised another member of
Petitioner’s staff — another licensed practical nurse — that Resident # 19 had complained
of being mistreated or abused. The account that was relayed to this employee was that
Resident # 19 had claimed that someone had hurt her arm. CMS Ex. 5 at 15. It is
undisputed that no one on Petitioner’s staff immediately reported these allegations to
Petitioner’s administrator. Response at 4 J 9.

Sometime later during the morning of June 17, Resident # 19 complained to a physical
therapist who is not a member of Petitioner’s staff, but who works at Petitioner’s facility,
that, during the night, a nurse had grabbed her forcefully in the area of her ribs and told
her in a hateful manner that she could not use the staff’s bathroom. CMS Ex. 5 at 14.
The physical therapist related this complaint to Petitioner’s social worker but did not
personally report the complaint immediately to Petitioner’s administrator.

The complaints of abuse were finally reported to Petitioner’s administrator during a staff
meeting on the morning of June 17, 2010. P Ex. 23 at 1; P. Ex. 25 at 1. In response, the
administrator suspended the CNA who was the target of Resident # 19’s allegations and
determined to discipline the licensed practical nurse who originally heard resident’s
complaint.

On the morning of June 20, 2010, Resident # 19 again complained that she had been
abused or mistreated. On that date, the resident approached the licensed professional
nurse to whom she had originally complained on June 17, and stated:

It’s bad enough that the other nurse hurt my arm the other night, but then
she tried to choke me.

CMS Ex. 4 at 18. It is undisputed that the licensed practical nurse failed to report
immediately this complaint of abuse or mistreatment to Petitioner’s administrator.
Response at 5 § 22. Rather, she made a note of the complaint and slipped a copy of that
note under Petitioner’s administrator’s door the following morning along with a note
expressing her concern about the impact of the resident’s complaints on the staff’s job
security. CMS Ex. 4 at 23.

The undisputed facts establish also that Petitioner failed to take any measures to protect
either Resident # 19 or its other residents from the possibility that an “other nurse” may
ave been capable of committing abuse against residents in the facility. Petitioner’s
administrator, by her own admission, simply assumed that the complaint voiced by
Resident # 19 on June 20, 2010 was a reiteration of her June 17 complaint and made no
attempt to investigate it. P. Ex. 23 at 3-4. Consequently, the possibility that a threat to
residents, in addition to that which was alleged on June 17, went uninvestigated, and no
protections were implemented by Petitioner.

Petitioner’s defense to CMS’s allegations of failure to report complaints of abuse and
mistreatment is that Resident # 19 made no actionable allegations. Petitioner
acknowledges that the allegations made by Resident # 19 were, on their face, allegations
of abuse or mistreatment. However, Petitioner asserts that the resident’s allegations do
not actually describe abuse or mistreatment when viewed in their “factual context.”
Response at 9-14. Petitioner thus contends that the regulation’s reporting requirement
was never triggered.

Essentially, Petitioner is asserting that, when the events surrounding the resident’s
complaints are viewed in hindsight, the complaints were not credible or were fanciful.
Therefore, according to Petitioner, there was never any real abuse or mistreatment, and
the failure to report the resident’s complaints is excused.

However, the regulation does not condone a failure to report when viewed in hindsight,
nor does it allow a facility’s staff to exercise discretion whether to report or not report a
complaint of abuse or mistreatment. The regulation requires a facility to assume that
every complaint of abuse or mistreatment is legitimate until disproved. Whether abuse or
mistreatment actually occurred is irrelevant at the moment that a complaint is voiced.

The implicit premise of the regulation is that residents in skilled nursing facilities, being
among the most vulnerable members of our society, must be protected at all costs from
even the potential of abusive conduct. Consequently, when a resident voices a complaint
of abuse or mistreatment, the facility and its staff may not discount that complaint until it
is thoroughly investigated and either verified or found to be without support.
Furthermore, a subsequent conclusion that the initial complaint was without merit never
excuses a facility’s staff from failing to discharge their duties to report.

Here, Resident # 19 voiced explicit complaints that she had been physically abused or
mistreated by unidentified members of Petitioner’s staff. That triggered an immediate
duty on the part of those staff members who heard those complaints to report them to the
facility’s administrator. The regulation afforded the staff no discretion. They were
obligated to report immediately exactly what they had been told.

Petitioner asserts that it did take steps to protect Resident # 19 and other residents from
the possibility of further abuse in the wake of the resident’s June 20, 2010 complaint.
Response at 13-14. However, Petitioner has identified no measures that it took to protect
the residents. Rather, it asserts that the facility’s administrator’s conclusion that the
resident’s June 20, 2010 complaint was part and parcel of the resident’s June 17
complaint excused Petitioner from having to take any additional measures to protect its
residents.

This argument is essentially identical to Petitioner’s contention that the “factual context”
of Resident # 19’s complaints excused its staff from reporting those complaints. And, it
fails for the same reason that Petitioner’s argument relating to reporting fails. On June
20, 2010, the resident voiced a very explicit complaint that differed in significant respects
from the complaints that she voiced on June 17. None of the resident’s complaints on
June 17 suggested that she had been choked, whereas, on June 20, the resident explicitly
stated that she had been choked. And, on June 20, the resident referred to an “other
nurse” suggesting plainly that a different individual had been involved than the unnamed
alleged assailant that the resident described on June 17.

It may have been ultimately reasonable — after an investigation was completed — for the
administrator to conclude that the June 20 complaint by Resident # 19 was merely a
restatement of what she had voiced on June 17. But, what the administrator concluded,
either on June 20 or subsequently, did not excuse her from taking immediate action to
protect Resident # 19 and other facility residents when she received the complaint. As is
the case with the reporting requirement, the regulation does not allow for discretion by a
facility or its staff in the face of a complaint of abuse or mistreatment. The duty is plain.
A facility and its staff must treat every complaint as valid until proven otherwise.
Assuming that the June 20 complaint by Resident # 19 was simply a restatement of a
complaint made previously is not a legitimate basis for failing to take protective action.

b. The undisputed material facts establish that Petitioner failed
to comply with the requirements of 42 C.F.R. § 483.13(c).

In relevant part, the regulation requires that a facility must develop and implement
written policies and procedures that prohibit mistreatment, neglect, and abuse of
residents. CMS alleges — and the undisputed facts establish — that Petitioner failed to
implement its own policy as respects the complaints that were voiced by Resident # 19.

Petitioner’s abuse policy explicitly requires that all incidents of alleged resident
mistreatment, neglect, or abuse must immediately be reported to Petitioner’s
administrator. CMS Ex. 6 at 8. The multiple failures by Petitioner’s staff to report the
complaints of abuse and/or mistreatment voiced by Resident # 19 constituted an obvious
violation of this policy.

Petitioner’s defense to CMS’s assertion, and the undisputed facts that support it, is
essentially the same defense that it asserts in response to allegations that its staff failed to
report allegations of abuse and/or mistreatment. Petitioner contends that the staff did, in
fact, comply with its policy because they reasonably believed that Resident # 19’s
complaints were unsubstantiated. Response at 16.

I find this defense to be without merit. It is premised on the unstated contention that,
when faced with allegations by a resident that she had been abused, Petitioner’s staff had
discretion to evaluate those allegations and to decline to report them if they concluded
that the allegations were baseless. Nothing in Petitioner’s policy gives the staff that
discretion. The policy language is mandatory. The facility staff must report every
allegation of abuse or mistreatment to the facility’s administrator, without exception, and
without prejudging the merits of the allegation. Indeed, the policy, on its face, tracks the
language of 42 C.F.R. § 483.13(c)(2), which I have stated allows no discretion in
deciding whether to report an allegation of abuse.

Petitioner’s abuse policy also explicitly requires that its administrator immediately
investigate all allegations of abuse as they are brought to her attention. CMS Ex. 6 at 10-
11. CMS contends, and the undisputed facts establish, that Petitioner’s administrator
failed to comply with this policy when confronted with the allegations of abuse that
Resident # 19 voiced on June 20, 2010. Rather than investigate those allegations the
administrator concluded that these allegations were merely a restatement of allegations
previously made.

Petitioner argues that the administrator concluded that the June 20 allegations were part
of a “continuing investigation into the June 17, 2010 statement.” Response at 17.
Petitioner then describes the administrator’s interpretation of the Resident’s June 20
complaint, contending that these constituted reasonable inferences that the June 20
complaint merely reiterated complaints previously voiced by the resident. Jd.

The problem with this assertion is that Petitioner’s administrator would have been in no
position to make the judgments she made without first investigating the allegations made
by Resident # 19 on June 20. For example, Petitioner asserts that the administrator
interpreted the resident’s June 20 claim that she had been choked as merely describing
the position of the CNA’s hands as she guided the resident away from the staff restroom
on June 17. For purposes of this decision, I will accept as true Petitioner’s description of
what the administrator thought the June 20 complaint meant. But, that does not condone
a failure to investigate because the administrator had no way of knowing with certainty
what Resident # 19 meant by her June 20 complaint without investigating it. How could
the administrator possibly have known what Resident # 19 meant — assuming any
ambiguity in her complaint — without, at a minimum, interviewing the resident?

2. CMS’s remedy determinations are supported by the undisputed facts
and the law.

a. Per instance civil money penalties of $4,500 are reasonable.

At issue here are two civil money penalties, each in the amount of $4,500, that CMS
determined to impose as remedies for Petitioner’s noncompliance with the requirements
of 42 C.F.R. §§ 483.13(c)(2)-(4) and 483.13(c). I find these penalties to be reasonable.

Per-instance civil money penalties are authorized by 42 C.F.R. § 488.438(a)(2). The
regulation allows for a penalty ranging from $1,000 to $10,000 for each instance of
noncompliance. The penalties that CMS determined to impose thus fall more or less at
the midpoint of that range.

Regulatory factors for deciding what is reasonable are set forth at 42 C.F.R.

§§ 488.438(f)(1)-(4) and 488.404 (incorporated by reference into 42 C.F.R.

§ 488.438(f)(3)). These factors include: the seriousness of a facility’s noncompliance;
its compliance history; its culpability; and its financial condition.

The deficiencies at issue here were determined by CMS to be immediate jeopardy level
deficiencies. The term “immediate jeopardy” is defined at 42 C.F.R. § 488.301 to mean
noncompliance that is so severe as to cause or to pose a likelihood of causing serious
injury, harm, impairment, or death to a resident. It is not, strictly speaking, necessary that
I find the presence of immediate jeopardy in evaluating the reasonableness of the
penalties that are at issue here because the presence of immediate jeopardy is not a
regulatory prerequisite for imposing a per-instance penalty of any amount.

Nevertheless, the deficiencies that are at issue here were very serious. That, coupled with
Petitioner’s prior history of citations for very similar deficiencies, is ample basis for me
to find that the penalties that CMS determined to impose are reasonable.

The undisputed facts establish that Petitioner’s staff ignored allegations that described
staff misconduct at least bordering on criminal assault. Resident # 19 variously
contended that she had been mistreated by staff, that staff had injured her arm, that a
nurse had come up from behind her and grabbed her rib, and that an “other” nurse had
tried to choke her. Petitioner’s staff had no way of verifying or rejecting the resident’s
allegations without reporting and, then, investigating them.

That the underlying complaints may not have been true is irrelevant. The failure of
Petitioner’s staff and administrator to follow internal policy and to comply with
regulatory requirements in the face of these complaints demonstrates a wholesale
breakdown in a system that was designed to protect vulnerable individuals from abuse
and mistreatment. That breakdown put residents at risk of great harm because it meant
that serious allegations — which might have been true — were going unreported and
uninvestigated. That in turn meant that residents were left unprotected against potential
abuse and mistreatment.

Petitioner argues that its noncompliance was not serious because the allegations that were
made by Resident # 19 were at bottom not credible. That argument — as with Petitioner’s
other arguments in this vein — is not persuasive because it rests on the faulty premise that
Petitioner’s staff had the discretion to discount and ignore the resident’s complaints based
on their on-the-spot judgments that the complaints were not credible. The purpose of
both the governing regulation and Petitioner’s own policy was to assure that allegations
of abuse not be subject to the whim and discretion of Petitioner’s staff, but rather, to
guarantee that all allegations be reported and thoroughly investigated either to verify
them or to find them to be unsubstantiated. Petitioner consistently argues that its staff
was free to short circuit this process based on their intuition and judgment. That is
simply incorrect.

It may well be that the staff correctly assumed that Resident # 19 was exaggerating or
even deliberately misstating what happened to her. But, the staff should not be permitted
to interpose their judgments on an objective process that is designed to protect residents.
For one thing, Petitioner’s staff had a clear and obvious conflict of interest. It was in
their interest that the resident’s allegations of abuse and mistreatment be found not
credible. That is precisely why the regulations require immediate reporting of all
complaints and a thorough and impartial investigation of them. Furthermore, even if a
facility’s staff operates in good faith and discounts allegations of abuse, that
impermissible exercise of discretion could have catastrophic effects for residents if the
staff’s judgment turns out to be incorrect.

The undisputed facts establish also that Petitioner has a previous history of
noncompliance involving deficiencies that are similar in character to those that are at
issue here. A few months prior to the incident that is at the heart of this case, Petitioner
was cited for other instances of failing to report an allegation of abuse immediately to its
administrator, failing to investigate thoroughly allegations of abuse, and failing to
implement its internal abuse policy. CMS Ex. | at 20-29. Petitioner attempts to
distinguish these previous deficiencies by arguing that they involved a bruise of unknown
origin and verbal abuse of a resident and not the kind of alleged abuse that is at issue
here. Response at 20. I find this purported distinction to be meaningless.

b. Loss of authority to conduct nurse aide training is authorized
as a matter of law.

As a matter of law, loss of authority to conduct nurse aide training is mandatory where
aggregate civil money penalties exceed $5,000, or where there is a finding of care of a
substandard quality. 42 C.F.R. § 483.151(b)(2) and (3). Both of these criteria are met in
this case. Petitioner has made no argument to challenge CMS’s determination.

/s/
Steven T. Kessel
Administrative Law Judge

